Exhibit 10.16



FIRST AMENDMENT
TO


ENABLE MIDSTREAM PARTNERS, LP SHORT TERM INCENTIVE PLAN
Effective August 4, 2014
Enable GP, LLC, a limited liability company (the “Company”), the general partner
of Enable Midstream Partners, LP, a limited partnership, having reserved the
right under Section 13 of the Enable Midstream Partners, LP Short Term Incentive
Plan, established effective as of January 1, 2014 (the “Plan”), to amend the
Plan, does hereby amend Section 8 of the Plan, effective January 1, 2015, to
read as follows:


“8. Payment of Awards: The Committee has sole and absolute authority and
discretion to determine whether an Award shall be paid under this Plan, and if
so such payment will be made in accordance with the following:
(a) Form of Payment: Generally, payment of Awards shall be made in cash and may
be subject to such restrictions as the Committee shall determine.
(b) Date of Payment: Except as provided in Section 4 and subject to Section
8(c), payment of any Awards for a Plan Year (‘Award Plan Year’) shall be made as
soon as practicable after the close of the Award Plan Year (as determined by the
Committee), but in no event later than March 15th of the Plan Year immediately
following the close of the Award Plan Year (‘Payment Date’).
(c) Deferral: Amounts payable in respect of Awards may be deferred and paid in
accordance with the terms of the Company’s deferred compensation plan, subject
to the terms and conditions of such plan as it may be amended from time to time
and provided the Participant is eligible to defer Awards under such plan.”




